Citation Nr: 1507051	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-28 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen claims for service connection for fracture of the right foot and bunions of the bilateral feet with bilateral hallux valgus and pes planus.

2. Entitlement to service connection for a bilateral foot disability, to include bunions with bilateral hallux valgus and pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from August 1971 to September 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2014, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.  In light of the Veteran's testimony pertaining to alleged in-service stress fracture of one or both of her feet, the Board has rephrased the claim as listed on the title page to better reflect the claim on appeal. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed her electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence

The issue of entitlement to service connection for a bilateral foot disability, to include residuals of in-service fracture(s) and bunions with bilateral hallux valgus and pes planus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 1998 rating decision denied entitlement to service connection for fracture of the right foot.  The Veteran submitted a timely Notice of Disagreement (NOD) to that decision; however, a substantive appeal (VA Form 9) was not received following issuance of a Statement of the Case (SOC) in February 1999.  The decision is therefore final. 

2. A February 1999 rating decision denied entitlement to service connection for bunions of the bilateral feet with bilateral hallux valgus and pes planus.  The Veteran did not appeal that decision and it is final.  

3. Evidence received since the September 1998 and February 1999 rating decisions relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a bilateral foot disability, to include residuals of in-service stress fracture(s) and bunions with bilateral hallux valgus deformity and pes planus.


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claims of entitlement to service connection for fracture of the right foot, and bunions of the bilateral feet with bilateral hallux valgus and pes planus, are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that new and material evidence has been received to reopen the previously denied claims of entitlement to service connection for fracture of the right foot and bunions of the bilateral feet with bilateral hallux valgus and pes planus.

Service connection for fracture of the right foot was denied in a September 1998 rating decision based on findings that the claimed condition was not shown to exist, nor was there record of fracture of the right foot or of a chronic disability subject to service connection.  The Veteran submitted a timely NOD to that decision; however, a substantive appeal was not submitted following issuance of a SOC in February 1999.  The decision is therefore final.  38 U.S.C.A. §§ 7104, 7105.

The claim for service connection for bunions of the bilateral feet with bilateral hallux valgus and pes planus was denied in a February 1999 rating decision based on findings that the condition existed prior to service, and there was no objective evidence of continuity of symptomatology since discharge or that the claimed condition was aggravated or permanently worsened by her military service.  The Veteran did not appeal that decision and it is final.  38 U.S.C.A. §§ 7104, 7105.

Since the September 1998 and February 1999 decisions, additional information and evidence has been associated with the claims file for review, to include reports of January 2001 and August 2012 VA examinations, additional VA treatment records, and transcript of the Veteran's lay testimony received during the March 2014 Travel Board hearing.  The Veteran's lay contentions in support of her claims are considered credible at this stage of the analysis, and her hearing testimony represents a more detailed exposition of her lay contentions than was of record at the time of the prior final denials.   See Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

In short, the above evidence was added to the record subsequent to the prior final rating decisions, relates to an unestablished fact necessary to substantiate the claim (i.e., a link between a current disability and service), is not merely cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.   For these reasons, the claims for service connection for fracture of the right foot and bunions of the bilateral feet with bilateral hallux valgus and pes planus are considered reopened on the basis of new and material evidence, and to that extent only the appeal is granted at this juncture.  38 C.F.R. § 3.156(a).  For reasons described below, however, additional development is needed on remand before a final Board disposition can be made on the merits of the service connection claim.  



ORDER

New and material evidence having been received, the claims of entitlement to service connection for fracture of the right foot and bunions of the bilateral feet with bilateral hallux valgus and pes planus, are reopened.


REMAND

The Veteran contends that she has a bilateral foot disability, to include bunions of the bilateral feet with bilateral hallux valgus and pes planus, that had onset during service or was caused or aggravated by service, to include stress fracture of one or both feet during service and continuous strenuous physical activity such as prolonged standing, walking, marching, and heavy lifting.  

During the March 2014 Travel Board hearing, she testified that she had a "slight foot problem" at the time of enlistment into military service, however, her feet were never symptomatic until her performance of strenuous physical activity during basic training.  She reportedly did not seek treatment for foot problems during basic training because she was allowed to sit out activities that caused foot pain.  Foot pain reportedly continued into her advanced individual training as a medical corpsman, which required prolonged standing and walking on hard surfaces in the medical ward.  She reported subsequent in-service emergency treatment for foot pain with diagnosis of "stress fractures on the balls of her feet due to standing," and indicated that she was unsure why documentation of such treatment was not contained in her service treatment records currently associated with the claims file.  She reported that her supervisors would not allow her to "talk to reporters" about foot pain or do what she needed to "make herself better."  She reported that she eventually went AWOL because she just could not take it anymore and that she was therefore administratively discharged under honorable conditions soon after turning herself in.  She reported experiencing bilateral foot problems continuously since discharge with surgical treatment for bunions and hammertoes.

A review of the record shows that the Veteran and VA examiners in April 1998 and August 2012 have each reported that the Veteran has had flat feet her entire life, to include at the time she was enlisted into military service.  Nevertheless, reports of her enlistment examination and medical history in August 1971 show that she denied any history of foot trouble and clinical evaluation of her feet and lower extremities was reported as normal.  As such, the presumption of soundness is applicable in this case.  To rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003). 

While the Veteran has been afforded VA examinations in April 1998 and August 2012 to determine the nature and etiology of her claimed foot disability, the Board finds that they are inadequate for the purpose of adjudication of the Veteran's claim for service connection for a bilateral foot disability.  Specifically, neither the April 1998 nor the August 2012 VA examiner use the correct legal standard in determining that the Veteran's flat feet disability preexisted service and the August 2012 examiner did not use the correct legal standard in determining whether the Veteran's flatfoot disability was not aggravated by service.  Moreover, it appears that the August 2012 opinion to the effect that the Veteran's flat foot disability was not aggravated by service is based on the lack of documentation of foot complaints during service and until 1998.  Once VA provides an examination, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).  Medical opinions based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination) is inadequate.  Dalton v. Peake, 21 Vet. App. 23 (2007).  In light of the foregoing, the claim must be remanded so that an adequate medical opinion may be obtained.  

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.  In that regard, the Board notes that the Veteran's service treatment records contain an August 1972 podiatry note that documents complaints of pain across metatarsals, callus, and edema at the right third metatarsal.  A right foot x-ray was ordered with notation of what appears to say "metatarsal bars."  Report of the requested right foot x-ray is not associated with the claims file.  Given that the Veteran's statements and testimony indicate that she was diagnosed with stress fractures of one or both of her feet at that time, additional development efforts are necessary in an attempt to obtain report of the August 1972 x-ray of the Veteran's right or bilateral feet at Irwin Army Hospital in Fort Riley Kansas. 

In addition, a July 1998 podiatry note documents the Veteran's report that she had previously been told by an outside podiatrist that she needed bunion surgery; however, no attempt has been made to identify or obtain any associated private podiatry treatment records.  The Board also notes that in March 1998, the Veteran reported that she received private treatment from Dr. WD since 1998, however, VA requested and obtained records from Dr. WD dating since January 1995.  Thus, additional development efforts are necessary to obtain private treatment records from Dr. WD dating prior to January 1995.  

Finally, any relevant VA treatment records that have not yet been obtained must be requested and associated with the claims file, to include VA treatment records from the Cincinnati VAMC dating prior to March 1998 and since September 1999, and the Jackson VAMC dating prior to July 2009, from August 2010 to June 2012, and since August 2012.

Accordingly, the case is REMANDED for the following action:

1. Request from all appropriate records repositories the Veteran's complete service personnel records for the purpose of verifying the Veteran's assertion that she was discharged from service after going AWOL due to foot problems.  

Also request from all appropriate records repositories report of an August 1972 x-ray of the Veteran's right foot and/or bilateral feet that was performed at Irwin Army Hospital in Fort Riley, Kansas (see August 22, 1972 podiatry note).  

All records requests and responses received must be documented in the claims file and all pertinent follow-up must be undertaken.  If any Federal records cannot be obtained for any reason, notify the Veteran and her representative and (a) identify the specific records that are unable to obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the appellant that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

2. Contact the Veteran and request that she identify any providers who have documented foot complaints or treated her for foot complaints at any time since her discharge from military service, to include the date, name and location of a private podiatrist who recommended surgery for bunions as alluded to in a July 1998 VA podiatry note.  She should be requested to submit authorization necessary to enable VA to obtain records from any private treatment provider identified, to include authorization to enable VA to obtain private treatment records from Dr. WD at Greater Cincinnati Associated Physicians dating from January 1988 to January 1995 as alluded to in her March 1998 claim for service connection for bunions. All records requests and responses received must be documented in the claims file.

Also obtain any relevant VA treatment records that have not been obtained and associated with the claims file, to include any records from the Cincinnati VAMC dating prior to March 1998 and since September 1999, and the Jackson VAMC dating prior to July 2009, from August 2010 to June 2012, and since August 2012.  All records requests and responses received must be documented in the claims file.  Any negative response for VA treatment records must indicate that a search for archived and retired records has been completed.   

Appropriate efforts must be made to obtain all available records.  All attempts to procure records should be documented in the file and all pertinent follow-up must be undertaken.  If any identified records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for review.

3. Obtain and associate with the claims file any decision from the SSA to deny disability benefits to the Veteran and the records upon which the decision was based as indicated in an April 2002 SSA inquiry.  If such records cannot be obtained, the claims file must be properly documented as to the unavailability of records.  

4. Refer the claims file to the examiner who conducted the August 2012 VA examination, or if he is unavailable to a VA examiner of appropriate expertise to provide an addendum opinion for clarification of the nature and etiology of the Veteran's claimed bilateral foot disability.  The claims file, to include any relevant electronic records contained in Virtual VA and VBMS, and a copy of this REMAND must be reviewed by the examiner for review and notation that such review has occurred must be documented in the report.  If it is determined that a new VA examination is necessary it should be conducted.

The examiner is requested to provide medical opinions that address the following:

(a) Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that any currently diagnosed disability of either foot, to include flatfoot, pre-existed the Veteran's active service.  Please provide a complete explanation for the opinion.   

(b) If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing foot disability WAS NOT aggravated (i.e., permanently worsened) during service; or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion and specifically address the Veteran's contentions during the March 2014 hearing to the effect that her feet were asymptomatic prior to service and first became painful following strenuous physical activity during basic training, that she did not seek treatment for foot complaints during basic training because she was allowed to sit out during activities that caused foot complaints, that foot pain continued to worsen throughout service and that she was discouraged from seeking medical treatment after basic training by her supervisors, and that she was diagnosed with stress fractures on the balls of her feet during service in August 1972 reportedly due to standing.  

(c) As to any foot condition that did not preexist service, opine whether such condition at least as likely as not (a probability of 50 percent or greater) began in or is related to service, to include prolonged standing, walking, and marching.  Please provide a complete explanation for the opinion.   

5. Upon completion of the action above and any additional development deemed appropriate, review the examination report to ensure that it addressees the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


